DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albino (US Patent No 5,799,989) in view of Aldy (US PGPub No 2012/0024119).

Referring to claim 1:  Albino teaches a closure assembly comprising: a section of duct (item 20); a duct coupler assembly (item 14), the duct coupler assembly fit against the section of duct; a closure load plug (item 12), the closure load plug mechanically connected to the duct coupler assembly.  Albino does not teach an end cap, the end cap mechanically connected to the closure load plug.  However, Aldy teaches an end cap (item 50, figure 4A).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Albino with an end cap taught by Aldy in order to seal the end of the pipe from contaminants entering.  Additionally, it would have been obvious to attach Aldy's end cap to the closure load plug of Albino in order to seal off the end.

Referring to claim 2:  Albino and Aldy teach all the limitations of claim 1 as noted above.  Additionally, Albino teaches wherein the duct coupler assembly is friction fit against the section of duct (figure 3A).

Referring to claim 3:  Albino and Aldy teach all the limitations of claim 1 as noted above.  Additionally, Albino teaches wherein the closure load plug has an outer surface, the outer surface of the closure load plug including male threads and wherein the duct coupler assembly has an inner surface, the inner surface of the duct coupler assembly including female threads (figure 2).

Referring to claim 4:  Albino and Aldy teach all the limitations of claim 3 as noted above.  Additionally, Albino teaches wherein the male threads of the closure load plug and the female threads of the duct coupler assembly are mated to mechanically connect the closure load plug to the duct coupler assembly (figure 2).

Referring to claim 5:  Albino and Aldy teach all the limitations of claim 4 as noted above.  Additionally, Aldy teaches wherein the end cap includes female threads on an inner surface of the end cap (figure 4A).  Female threads allow for connection over a pipe end to seal the end of the pipe.

Referring to claim 6:  Albino and Aldy teach all the limitations of claim 5 as noted above.  Additionally, one of ordinary skill would recognize that it would have been obvious that the female threads on the inner surface of the end cap are mated to the male threads of the closure load plug to mechanically connect the end cap to the closure load plug.  (Obvious to connect item 50 to item 10 through the male and female threads).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albino in view of Aldy and Sorkin (US Patent No 6,764,105).

Referring to claim 7:  Albino and Aldy teach all the limitations of claim 1 as noted above.  They do not specifically teach wherein the duct coupler assembly further includes a gasket lip on an outer surface of the duct coupler assembly, the gasket lip forming a gasket groove, wherein a gasket is positioned in the gasket groove.  However, Sorkin teaches wherein the duct coupler assembly further includes a gasket lip on an outer surface of the duct coupler assembly, the gasket lip forming a gasket groove (item 130), wherein a gasket is positioned in the gasket groove (item 128).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Albino and Aldy with the gasket assembly taught by Sorkin in order to seal the connection completely from outside influences, preventing debris from entering between the connection.

Referring to claim 8:  Albino, Aldy, and Sorkin teach all the limitations of claim 7 as noted above.  Additionally, Aldy teaches wherein the end cap includes a gasket face formed as part of an outer surface of the end cap (flat end face of item 50).  A flat face would create a seal against an exposed gasket.

Referring to claim 9:  Albino, Aldy, and Sorkin teach all the limitations of claim 8 as noted above.  Additionally, Sorkin teaches wherein the gasket abuts the gasket face forming a seal (figure 6).  A gasket abutting a face will seal the connection and prevent debris from entering in the threads.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635